Citation Nr: 0210832	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  00-06 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for shortness of breath, 
claimed as due to undiagnosed illness.

2. Entitlement to service connection for joint pain, claimed 
as due to undiagnosed illness.

3. Entitlement to service connection for mood swings, claimed 
as due to undiagnosed illness.

4. Entitlement to service connection for insomnia, claimed as 
due to undiagnosed illness.

5. Entitlement to service connection for fatigue, claimed as 
due to undiagnosed illness.

6. Entitlement to service connection for memory loss, claimed 
as due to undiagnosed illness.

7. Entitlement to service connection for dizziness, claimed 
as a due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from September 1956 to 
September 1960, and from September 1990 to May 1991.  With 
respect to the latter period of service, the veteran's DD 
Form 214 reflects that he was recalled to active duty in 
support of Operation Desert Shield/Desert Storm and served in 
Saudi Arabia in November and December 1990.

This appeal arises from a September 1998 rating action that 
denied service connection for shortness of breath, joint 
pain, mood swings, insomnia, fatigue, memory loss, and 
dizziness, each claimed as manifestation of chronic 
disability resulting from undiagnosed illness.  The veteran 
filed a Notice of Disagreement with that determination in 
August 1999.  A Statement of the Case (SOC) was issued in 
March 2000, and a Substantive Appeal was received 
subsequently that month.  

In June 2000, the veteran at the RO testified at a 
videoconference hearing with a Member of the Board of 
Veterans Appeals (Board) in Washington, D.C.  In January 
2001, the Board notified the veteran that the Board Member 
who conducted the June 2000 videoconference hearing was no 
longer employed by the Board, and that he had a right to 
another hearing by a Member of the Board who would 
participate in the decision made on the appeal.  In February 
2001, the veteran notified the Board that he did not want an 
additional hearing.  

In March 2001, the Board remanded these matters the RO for 
further development of the evidence and for due process 
development.  After accomplishing the requested development, 
the RO issued a Supplemental SOC (SSOC), continuing the 
denial of the claims, in February 2002.  Hence, the claims 
have been returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate each of the claims on appeal has been 
accomplished.

2. According to competent and persuasive medical opinion, the 
veteran's shortness of breath is attributable to a known 
clinical diagnosis.

3. According to competent and persuasive medical opinion, the 
veteran's joint pain is attributable to a known clinical 
diagnosis.

4. According to competent and persuasive medical opinion, the 
veteran's mood swings are attributable to a known clinical 
diagnosis.

5. According to competent and persuasive medical opinion, the 
veteran's insomnia is attributable to a known clinical 
diagnosis. 

6. According to competent and persuasive medical opinion, the 
veteran's fatigue is attributable to a known clinical 
diagnosis. 

7. According to competent and persuasive medical opinion, the 
veteran's memory loss is attributable to a known clinical 
diagnosis.

8. According to competent and persuasive medical opinion, the 
veteran's dizziness is attributable to a known clinical 
diagnosis. 


CONCLUSIONS OF LAW

1. The criteria for service connection for shortness of 
breath, as due to undiagnosed illness, are not met.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.317 (2001).

2. The criteria for service connection for joint pain, as due 
undiagnosed illness, are not met.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.317 (2001).

3. The criteria for service connection for mood swings, as 
due to undiagnosed illness, are not met.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 1991 & Supp. 2001); 38 C.F.R. § 3.317 (2001).

4. The criteria for service connection for insomnia, as due 
to undiagnosed illness, are not met.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.317 (2001).

5. The criteria for service connection for fatigue, as due to 
undiagnosed illness, are not met.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.317 (2001).  

6. The criteria for service connection for memory loss, as 
due to undiagnosed illness, are not met.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 1991 & Supp. 2001); 38 C.F.R. § 3.317 (2001).

7. The criteria for service connection for dizziness, as due 
to undiagnosed illness, are not met.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 1991 and Supp. 2001); 38 C.F.R. § 3.317 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(29 August 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The VCAA and implementing 
regulations essentially eliminate the concept of a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (29 August 2001) (to be codified as amended 
at 38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of the VA to notify a claimant of the information 
and evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103 (West Supp. 2001);  66 Fed. Reg. 45,620 (29 August 
2001) (to be codified at 38 C.F.R. § 3.159(b)).  In addition, 
they define the obligation of the VA with respect to its duty 
to assist the claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,620 (29 August 
2001) (to be codified at 38 C.F.R. § 3.159(c)).

Having considered the record in light of the duties imposed 
by the VCAA and the implementing regulations, the Board finds 
that all notification and development action needed to fairly 
adjudicate these claims has been accomplished.

In the March 2000 SOC and the February 2002 SSOC, the veteran 
and his representative were furnished the pertinent laws and 
regulations governing these claims and the reasons for the 
denials.  Thus, the Board finds that they have been given 
sufficient notice of the information and evidence needed to 
substantiate the claims, and, as evidenced by various letters 
soliciting information and/or evidence (see, e.g., the RO's 
letters of June 1997 and June 2001), have been afforded ample 
opportunities to submit such information and evidence.  In 
its June 2001 letter, the RO informed the veteran and his 
representative of the notice and duty to assist provisions of 
the VCAA; what information or evidence the VA still needed 
from the veteran; what the veteran could do to help with his 
claims; and when and where the veteran was to send the 
information and evidence.  In the March 2000 SOC and the 
February 2002 SSOC, the RO informed the veteran and his 
representative of what the VA had done to help with his 
claims; the evidence that had been obtained and considered in 
adjudicating his claims; and what the evidence had to show to 
establish entitlement to service connection.  In light of the 
above, and in view of the RO's comprehensive evidentiary 
development, and the fact that there is no indication 
whatsoever that there is any existing, potentially relevant 
evidence to obtain, the Board also finds that the statutory 
and regulatory requirement that the VA notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the VA is not at 
issue in this case.  See Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App.  June 19, 2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159).  Thus, 
the Board finds that the VA's duty to notify has been met.

The Board also finds that all necessary development has been 
accomplished.  The veteran has testified at a videoconference 
hearing on appeal.  He has submitted medical evidence in 
support of his claims, and the RO, on its own initiative as 
well as pursuant to the Board's March 2001 Remand Order, has 
undertaken extensive efforts to assist the veteran by 
obtaining evidence necessary to substantiate his claims, to 
include obtaining voluminous VA inpatient and outpatient 
records and private medical records identified by the 
veteran.  In June 2001, the RO also received the medical 
records underlying the March 1998 Social Security 
Administration (SSA) decision that found the veteran entitled 
to disability benefits from March 1996.  Neither the veteran 
nor his representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claims that has not been obtained.

Under the circumstances, the Board finds that, at this 
juncture, adjudication of the claims on appeal on the merits, 
without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated in active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.

Service connection may be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006.  38 U.S.C.A. § 1117 (West Supp. 2001); 38 C.F.R. § 
3.317 (2001); 66 Fed. Reg. 56,614, 56,515 (Nov. 9, 2001) (to 
be codified at 38 C.F.R. § 3.317(a)(1)(i)).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b).

As indicated above, a key requirement to establishing service 
connection under 38 C.F.R. § 3.317 is that the claimed 
symptom/condition, claimed as due to undiagnosed illness, 
cannot medically be attributed to any known clinical 
diagnosis.  In this case, a review of the voluminous medical 
evidence of record from 1956 to 2001 clearly shows that all 
of the veteran's symptoms have been attributed to recognized 
medical diagnoses by competent and persuasive medical 
opinion.  For this reason, the Board finds that the criteria 
for service connection for shortness of breath, joint pain, 
mood swings, insomnia, fatigue, memory loss, and dizziness, 
each claimed as due to undiagnosed illness, are not met.

The record reflects, in pertinent part, that when the veteran 
first complained of broken bones during military reserve 
service in August 1980, he gave a history of a broken right 
arm in 1961.  In August 1985, a military reserve physician 
noted a status post fracture of the right arm with internal 
fixation.  In June 1986, a military reserve physician noted a 
status post fracture of the left hand with a saw injury and 
amputation of the 5th finger.  The veteran complained of 
swollen or painful joints and arthritis, rheumatism, or 
bursitis, and nervous trouble in May 1987, but a military 
reserve physician noted a history of peripheral degenerative 
and traumatic arthritis, particularly involving the hands, 
wrist, elbows, and shoulder girdle, that had been aggravated 
by the veteran's occupation as a fisherman; the doctor also 
noted a history of a personality disorder with alcohol abuse, 
and smoking 2 to 3 packages of cigarettes per day.  Current 
examination of the upper extremities showed some changes of 
degenerative arthritis of the hands, elbows, and shoulder 
girdle, and the diagnoses included degenerative arthritis.

The diagnostic impression was chronic obstructive pulmonary 
disease (COPD) following chest X-rays in January 1991, during 
the veteran's active service during the Persian Gulf War; a 
60-pack-year history of cigarette smoking was noted.  During 
hospitalization in service in March 1991, the veteran was 
noted to have some cough and chest congestion, and pulmonary 
emphysema was diagnosed; a  45-pack-year smoking history was 
noted, and the veteran was further noted to have smoked 1 to 
2 packages of cigarettes per day for the past 30 years.

Post service, in June 1992 a military reserve physician noted 
degenerative arthritis of the veteran's large joints.

On VA general medical examination of October 1992, the 
veteran appeared rather anxious on neurological evaluation, 
and his memory was markedly impaired.  However, the 
examiner's conclusion was that the veteran had mild organic 
brain syndrome secondary to chronic alcoholism.  X-rays of 
the veteran's spine revealed osseous and disc degenerative 
changes at L5-S1 with reduction of disc space at that level, 
suggestive of degenerative disc disease.

Military reserve medical records of March 1993 show the 
veteran's complaint of shortness of breath, but examination 
of the lungs showed inspiratory and expiratory wheezes, and 
the assessment was bronchitis with asthma. 

In March 1994, a VA physician diagnosed the veteran as having 
polymyalgia rheumatica; the Board notes that this, in 
addition to arthritis, accounts for the veteran's complaints 
of joint and muscle pain.    

The diagnostic impressions following a special April 1997 
Persian Gulf War VA examination of the veteran included COPD, 
diffuse myalgia, tobacco abuse, and a history of dysthymia.

On examination by J. Forstner, M.D., in July 1997, the 
veteran gave a history of intermittent dizziness until 4 
months ago, when he began treatment for his blood pressure; 
he did not currently have dizziness.  Although the veteran 
complained of memory loss and dysthymia on psychological 
evaluation by J. Marshall, M.S., in July 1997, current mental 
status examination showed no memory problems, and the 
diagnosis was dysthymia.  The examiner commented that the 
veteran had some insight into his difficulties, and felt that 
they might be due to a number of things rather than just his 
military service in the Persian Gulf.

On VA general medical examination of March 1998, the examiner 
commented that the veteran's past complaints were possibly 
related to rheumatic or degenerative disc disorders and/or 
muscular disorders.  The current diagnoses included COPD; 
hypertension, under treatment, with left ventricular 
hypertrophy by electrocardiogram; lumbar degenerative 
disease; and insomnia with fatigue, likely secondary to 
insomnia.  Regarding the matter of whether the veteran had an 
undiagnosed illness, the examiner opined that the veteran's 
symptoms were well enough explained by his several diagnoses, 
and that he did not manifest signs and symptoms of any 
undiagnosed illness.  The veteran was noted to have a good 
deal of somatization.

Although the veteran complained of memory loss and mood 
swings on VA psychiatric examination of March 1998, his 
memory was fairly good on current examination.  The initial 
diagnosis was memory loss of unknown etiology.  The 
subsequent diagnoses were alcohol dependence, in remission; 
depression; and cognitive disorder.

Of record is a March 1998 SSA decision finding the veteran 
disabled from March 1996 due primarily to polymyalgia 
rheumatica.

On VA neuropsychological evaluation of May 1998, the examiner 
noted that a March 1998 VA psychiatric examiner attributed 
the veteran's memory problems and loss of train of thought to 
organic brain syndrome and chronic alcoholism.  In addition, 
he had a history of polymyalgia rheumatica.  On examination, 
the veteran's complaints included fatigue, insomnia, and a 
depressed mood.  His remote memory was average.  Overall, the 
examiner felt that the veteran's neurocognitive profile was 
consistent with mild scattered neurocognitive difficulties 
that did not fit a particular pattern; he also showed 
evidence of very mild dementia.  The diagnostic impressions 
were moderate major depression; alcohol dependence, in 
sustained full remission; cognitive disorder, not otherwise 
specified; and arthritis and chronic pain.

In December 2001, a VA general medical examination was 
conducted.  The examiner reviewed the veteran's claims file, 
noting the Board Remand Order to review the veteran's 
symptoms and to note whether or not they could be attributed 
to any known clinical diagnosis.  The doctor reviewed the 
veteran's military history of service in the Persian Gulf War 
as well as his past medical history, noting that his right 
great toe pain had previously been attributed to gout; he had 
previously-identified pain attributed to degenerative disc 
disease of the low back which had been diagnosed by X-rays; 
and he had had rotator cuff injuries to his shoulders.  The 
veteran also continued to smoke, and had a 100-pack-year 
history of cigarette smoking.  He currently complained of 
insomnia, shortness of breath, depression, fatigue, and pain 
all over his body.  There was no significant abnormality on 
current neurological examination.  A previous diagnosis of 
dyssomnia on mental status examination was noted.

After examination, the doctor commented that dyssomnia or 
dysthymic personality diagnosed on current examination 
overshadowed the veteran's condition.  He also had a 
diagnosis of a cognitive disorder.  The current diagnoses 
included right shoulder bursitis; lumbar degenerative disc 
disease; symptomatic COPD (emphysema); mild hypertension; 
mild, chronic bronchitis secondary to tobacco use; dysthymic 
disorder; cognitive disorder; and alcohol dependence, in 
remission.  With respect to the above diagnoses, the examiner 
noted that the veteran blamed a large number of his 
complaints on his military service in the Persian Gulf War, 
but he opined that there was no indication of this.  After a 
review of the veteran's record and current examination, the 
doctor concluded that the veteran did not have any 
undiagnosed illness secondary to the Persian Gulf War or any 
residual complaint caused by that war.

The examiner further noted in detail the veteran's complaints 
of shortness of breath, joint pain, mood swings, insomnia, 
fatigue, memory loss, and dizziness, and opined that each of 
these complaints was attributable to a diagnosed illness.  
Shortness of breath was associated with COPD, which was 
largely due to excess tobacco use.  His mood swings were part 
of his dysthymic disorder, and also related to diagnosed 
depression.  Insomnia was part of the veteran's dysthymic 
disorder and depression.  The doctor opined that the veteran 
did not have excess fatigue; he had some feelings of 
tiredness and loss of energy due to work, but no fatigue from 
overwork, and there was no evidence that he had been treated 
for this or that he had reduced activities because of 
fatigue.  The examiner further noted that feelings of 
tiredness were often associated with people who had 
depression.  At times, the veteran also had been fatigued 
after he was short of breath and treated for COPD.  His 
memory loss was a part of his cognitive disorder that had 
been diagnosed by a specialist in neurology.  The doctor 
noted that dizziness was a prominent complaint of the 
veteran; that he did not mention it on the current 
examination; and that he had been light-headed at times when 
he had been short of breath or taking medication for 
shortness of breath.

On VA neuropsychiatric examination of December 2001, the 
examiner reviewed the veteran's claims file; the veteran's 
complaints of mood swings, fatigue, shortness of breath, 
chronic pain, insomnia, memory loss, and depression; and his 
history of the onset of these symptoms following his military 
service in the Persian Gulf War.  The doctor also reviewed 
the veteran's past medical history documenting diagnoses of 
possible polymyalgia rheumatica, a history of alcoholism with 
mild secondary organic brain syndrome, dysthymia, depression, 
and mild cognitive impairment.  After current mental status 
examination, the diagnoses were depression secondary to 
medical problems, and forgetfulness secondary to depression.

As the medical record establishes that each the conditions 
for which service conneciton is now sought-shortness of 
breath, joint pain, mood swings, insomnia, fatigue, memory 
loss, and dizziness-has been attributed to a known clinical 
diagnosis, the Board finds that the clear preponderance of 
the evidence is against any finding that any of the claimed 
symptoms/conditions is a manifestation of chronic disability 
resulting from undiagnosed illness.  Hence, each of the 
claims on appeal must be denied.  

The Board has considered the veteran's assertions; however, 
as a layperson without the appropriate medical training and 
expertise, he is not competent to provide a probative 
(persuasive) opinion on a medical matter, such as the medical 
origin of his claimed symptoms/conditions.  See Bostain v. 
West , 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").    

The Board also has considered the "benefit of the doubt" 
doctrine, but finds that it is not for application, as the 
evidence neither supports the veteran's claims for service 
connection, nor does there exist an approximate balance of 
positive and negative evidence ("equipoise"); rather, there 
is a clear preponderance of evidence against each claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).
       


ORDER

Service connection for shortness of breath, claimed due to 
undiagnosed illness, is denied.

Service connection for joint pain, claimed as due to 
undiagnosed illness, is denied.

Service connection for mood swings, claimed as due to 
undiagnosed illness, is denied. 

Service connection for insomnia, claimed as due to 
undiagnosed illness, is denied. 

Service connection for fatigue, claimed as due to undiagnosed 
illness, is denied. 

Service connection for memory loss, claimed as due 
undiagnosed illness, is denied.  

Service connection for dizziness, claimed as due to an 
undiagnosed illness, is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

